Citation Nr: 0515671	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied the 
above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to notify and assist.  This is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The veteran asserts that he has PTSD which is due to his 
period of active service while on board the U.S.S. California 
BB-44, wherein his military occupational specialty (MOS) was 
that of a radarman.  His service personnel records show that 
he served aboard the U.S.S. California BB-44 from March 28, 
1945 to June 17, 1946.  He contends that during his service 
on board the ship, they were attacked by enemy planes and 
bombed, and that the ship sustained numerous injuries and 
fatalities.  He said that he saw American pilots in the water 
being machine gunned by the Japanese after their planes had 
been shot down, and that they were in combat for almost all 
of his time aboard the ship.  An excerpt provided by the 
veteran shows that the ship was hit by a kamikaze plane in 
January 1945, before he was onboard.  However, it was also 
noted that the ship returned to action in Okinawa in June 15, 
1945 and remained in that embattled area until July 21, 1945.

The veteran's representative has stated that the U.S.S. 
California was engaged in combat with the enemy and came 
under hostile fire of some kind at some point.  He requested 
that the ship's logs for 1945 be obtained.  As such, given 
the foregoing, the Board concludes that on remand daily ship 
logs should be obtained.

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified stressor.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management  Center (AMC) in Washington, D.C. for the 
following actions:

1.  Obtain the ship's log from the USS 
California (BB-44) from March to December 
1945.

2.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder and should review the veteran's 
medical history.  The diagnosis should be 
in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV 
(DSM-IV).  All necessary special studies 
or tests, including appropriate 
psychological testing and evaluation, are 
to be accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




